TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00035-CV



                     First American Life Insurance Company, Appellant

                                                v.

        Texas Memorial Life Insurance Company; Memorial Administrators, LLC
   d/b/a Texas Memorial Administrators, LLC; Time Holdings, Inc.; and State of Texas,
                                      Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GV-09-000904, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant First American Life Insurance Company, through counsel for its

Special Deputy Receiver, has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: May 28, 2010